UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported) July 13, 2007 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 0-24796 98-0438382 (State or other jurisdiction of incorporation and organisation) (Commission File Number) (IRS Employer Identification No.) Clarendon House, 2 Church Street, Hamilton HM 11 Bermuda (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (441) 296-1431 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On July 13, 2007, CME Slovak Holdings B.V., a wholly-owned subsidiary of Central European Media Enterprises Ltd. (the “Company”), entered into an agreement on transfer of participation interest and into an agreement on consideration with Ján Kováčik to acquire a 100% interest in MEDIA INVEST, spol. s r.o. (“Media Invest”) from him for consideration of SKK 1.9 billion (approximately US $79 million). Media Invest holds a 20% interest in Markiza-Slovakia, spol. s r.o. (“Markiza”). As a result of this acquisition, the Company now owns 100% of Markiza. Date: July 17, 2007 /s/ Wallace Macmillan Wallace Macmillan Chief Financial Officer
